     Robert C. Weems (SBN 148156)
 1
     WEEMS LAW OFFICES
 2   769 Center Blvd., PMB 38
     Fairfax, CA 94930
 3   Ph: (415) 881-7653
 4   Fx: (866) 610-1430
     rcweems@weemslawoffices.com
 5
     Attorney for Plaintiff
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10                                   SACRAMENTO DIVISION

11
12   ZAK FRANKLIN HAY,                              Case No: 2:18-cv-01706-EFB

13           Plaintiff,
                                                    STIPULATION AND ORDER FOR
     v.                                             EXTENSION OF TIME
14
                                                    [Fed.R.Civ.P. 6]
15   Commissioner of Social Security,

16           Defendant

17           Plaintiff requests an extension of forty-five (45) days to extend the statutory
18   deadline for the drafting and filing of a motion for summary justice in this case.
19           The extensive record of 2,107 pages necessitates the additional time to draft a motion
20   for summary judgment. Plaintiff requests this extension in good faith, with no intent to
21   prolong proceedings unduly.
22           Defendant does not object to allowing Plaintiff the additional time to his motion
23   for summary judgment, subject to the Court’s approval, and stipulates to forty-five (45)
24   days extension of time to allow Plaintiff to fill his requirements to the Court and file his
25   motion for motion for summary judgment in this action. Plaintiff’s motion for summary
26   judgment is now due on May 23, 2019. This is Plaintiff’s first request for additional
27   time.
28
                                                1
     Stipulation and Order
 1   SO STIPULATED AND AGREED:
 2    For Plaintiff:                          For Defendant:
 3    WEEMS LAW OFFICES                       MCGREGOR W. SCOTT
                                              United States Attorney
 4
                                              DEBORAH LEE STACHEL
 5                                            Regional Chief Counsel, Region IX
                                              Social Security Administration
 6
                                              S. WYETH MCADAM
 7                                            Special Assistant United States
 8                                            Attorney
      /s/Robert C. Weems                  By: /s/ S. Wyeth McAdam
 9    Robert C. Weems, Attorney for           S. Wyeth McAdam
10    Plaintiff                               Special Assistant United States
                                              Attorney and Attorney for the
11
                                              Defendant (per e-mail authorization)
12
13
      SO ORDERED.
14
      DATED: April 9, 2019.
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                      2
     Stipulation and Order
